Citation Nr: 1434442	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-41 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), emphysema, and asbestosis, and to include as due to exposure to asbestos.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training with the Army National Guard from May 1958 to November 1958 and served on active duty from December 1959 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In August 2013, the Board denied the issues on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 Order, the Court vacated the Board's decision and remanded the issues to the Board for compliance with a Joint Motion for Remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

In January 2013, the Board remanded the Veteran's claims.  In particular, the Board directed that the RO schedule the Veteran for a VA examination, to be conducted by a pulmonologist, to determine the nature and etiology of any lung disability diagnosed during the pendency of the appeal.  The Veteran underwent VA examination with a VA physician in February 2013, and an independent medical opinion was provided by a Doctor of Podiatry in March 2013.  In this case, it is not clear that the examining physician was a pulmonologist, and the record shows the physician who provided the March 2013 opinion was a Doctor of Podiatry and not a pulmonologist.  Therefore, the Board finds the examination and opinion inadequate for purposes of determining service connection.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand for an additional VA examination and opinion is warranted to fully comply with the Board's remand directives.

In addition, the Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claim of entitlement to service connection for a respiratory disability.  See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.1600(a), (b) (2013).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Finally, as it appears the Veteran receives continuous treatment through VA, the RO should obtain any outstanding VA treatment records dated from February 2013 to the present from the VA Medical Center in El Paso, Texas, and any associated outpatient clinics, as well as any other appropriate VA Medical Center currently providing care to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records dated from February 2013 to the present for the Veteran from the VA Medical Center in El Paso, Texas, and any associated outpatient clinics, as well as any other appropriate VA Medical Center currently providing care to the Veteran.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified.

2. Then, schedule the Veteran for a VA examination, to be conducted by a pulmonologist, to determine the nature and etiology of any lung disability diagnosed during the pendency of the appeal.  The claims file and a copy of this Remand should be made available to the pulmonologist in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which must include appropriate X-ray studies. 

After review of all the evidence, to include the service treatment records, VA treatment records and examination reports, and private treatment records, the pulmonologist should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed lung disability was incurred in or due to the Veteran's active military service, to include, but not limited to, exposure to asbestos.  The pulmonologist should specifically comment on Dr. G. Vazquez's May 2010 diagnosis of "COPD and a superimposed volume restrictive process, probably asbestosis," the September 2011 private plethysmography report, and the November 2011 VA physician's finding that a September 2011 CT scan showed "evidence of asbestos related changes." 

In formulating the opinion, the pulmonologist is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, re-adjudicate the claims of entitlement to service connection for a respiratory disability and entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



